UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6359


MATTHEW S. HARRIS,

                Petitioner - Appellant,

          v.

MR. WILLIE L. EAGLETON, Warden of          Evans   Correctional
Institution SCDC; SC ATTORNEY GENERAL,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:12-cv-03462-DCN)


Submitted:   July 18, 2013                  Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew S. Harris, Appellant Pro Se.       Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Matthew S. Harris, a state prisoner, seeks to appeal

the district court’s orders accepting the recommendation of the

magistrate judge and dismissing his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2013) petition as a successive 28 U.S.C. § 2254

(2006) petition, and denying reconsideration.                           The orders are

not    appealable       unless    a     circuit     justice      or    judge     issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2006).

A     certificate      of      appealability       will    not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,    a   prisoner      satisfies         this    standard    by

demonstrating         that     reasonable        jurists   would        find    that     the

district       court’s      assessment     of    the   constitutional           claims    is

debatable       or    wrong.      Slack    v.     McDaniel,      529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Harris has not made the requisite showing.                                See United

States     v.    Winestock,       340     F.3d     200,    208    (4th        Cir.   2003).

                                            2
Accordingly, we deny a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3